DETAILED ACTION
This Office Action is in response to an application filed on March 13, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of PCT/CN2019/128279 filed on December 25, 2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung, Sukho, U.S. Pub. No. 2021/0081459 (hereinafter referred to as Chung).  

With regard to claim 20, Chung discloses a non-transitory computer-readable storage medium including program code, which when executed by at least one data processor results in operations (Chung, [0083]-[0084]) comprising: determining, for a notification, a first score indicative of whether a first user at a first client device is likely to respond to the notification, the first score determined based on at least a machine learning model (Chung, [0057]; [0136]; disclosed “urgency” and “relevancy” score(s) of notification content is/are score(s) indicative of a user’s likeliness to respond to the notification content); enabling, in response to the first score exceeding a first threshold, the notification to be presented at the first client device associated with the first user (Chung, [0064]; [0133]; [0144]; [0150]); and training, in response to receiving a user response to the notification, the machine learning model (Chung, [0136]).  

Allowable Subject Matter
Claims 1-19 are allowed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Makhlevich, et al., U.S. Pub. No. 2021/0303684
Shi, et al., U.S. Pub. No. 2019/0334851
He, et al., U.S. Pub. No. 2012/0323933
Libin, Phil, U.S. Patent No. 11,093,306
Taboriskiy, Alexander, U.S. Pub. No. 2018/0107743

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 14, 2022